February 20, 2015



                 GENERAL VOIR DIRE ISSUES

     JURORS ERRONEOUSLY EXCUSED FOR CAUSE OVER
   DEFENDANT’S OBJECTION AND WITHOUT ALLOWING THE
    DEFENSE AN OPPORTUNITY TO VOIR DIRE THE JURORS

APPELLANT’S ISSUES NO. 8

THE TRIAL COURT ERRED IN GRANTING THE STATE’S
CHALLENGE FOR CAUSE AGAINST VENIREPERSON MARY BOULOS

APPELLANT’S ISSUE NO. 9

THE TRIAL COURT’S GRANTING THE STATE’S CHALLENGE FOR
CAUSE ON JUROR MARY BOULOS DENIED THE DEFENDANT HIS
CONSTITUTIONAL RIGHT TO COUNSEL UNDER
ART. 1 SEC. 10 TEXAS CONSTITUTION

APPELLANT’S ISSUE NO. 10

THE TRIAL COURT GRANTING THE STATE’S CHALLENGE FOR
CAUSE DENIED APPELLANT’S RIGHT TO COUNSEL UNDER THE 5TH,
6TH AND 14TH AMENDMENT TO THE UNITED STATES CONSTITUTION

APPELLANT’S ISSUES NO. 11

THE TRIAL COURT ERRED IN GRANTING THE STATE’S
CHALLENGE FOR CAUSE AGAINST VENIREPERSON JUDITH
MCDANIEL

APPELLANT’S ISSUE NO.12

THE TRIAL COURT’S GRANTING THE STATE’S CHALLENGE FOR
CAUSE ON JUROR JUDITH McDANIEL DENIED THE DEFENDANT HIS
CONSTITUTIONAL RIGHT TO COUNSEL UNDER ART. 1 SEC. 10
TEXAS CONSTITUTION
APPELLANT’S ISSUE NO. 13

THE TRIAL COURT GRANTING THE STATE’S CHALLENGE FOR
CAUSE DENIED APPELLANT’S RIGHT TO COUNSEL UNDER THE 5TH,
6TH AND 14TH AMENDMENT TO THE UNITED STATES CONSTITUTION

APPELLANT’S ISSUE NO. 14

THE TRIAL COURT ERRED IN GRANTING THE STATE’S
CHALLENGE FOR CAUSE AGAINST VENIREPERSON JERRY PLANK

APPELLANT’S ISSUE NO.15

THE TRIAL COURT’S GRANTING THE STATE’S CHALLENGE FOR
CAUSE ON JUROR TERRY PLANK DENIED THE DEFENDANT HIS
CONSTITUTIONAL RIGHT TO COUNSEL UNDER
ART. 1 SEC. 10 TEXAS CONSTITUTION

APPELLANT’S ISSUE NO. 16

THE TRIAL COURT GRANTING THE STATE’S CHALLENGE FOR
CAUSE DENIED APPELLANT’S RIGHT TO COUNSEL UNDER THE 5TH,
6TH AND 14TH AMENDMENT TO THE UNITED STATES CONSTITUTION

APPELLANT’S ISSUES NO. 17

THE TRIAL COURT ERRED IN GRANTING STATE’S CHALLENGE ON
JUROR FLOYD STANMORE OVER THE OBJECTIONS OF THE
DEFENSE